department of the treasury internal_revenue_service washington d c sep ve cats tax exempt and cone r ows uics legend taxpayer a taxpayer b taxpayer c taxpayer d date date date date date month month tra x company y dear this is in response to the letter written on your behalf by your authorized representative as supplemented by correspondence dated which he on your behalf requests a series of letter rulings under sec_401 of the in page internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date having attained his required_beginning_date as that term is defined in code sec_401 taxpayer a had attained age and age during the calendar_year at his death taxpayer a maintained an individual_retirement_arrangement ira ira x with company y your authorized representative asserts that ira x meets the requirements of code sec_408 on date which was prior to his code sec_401 required_beginning_date taxpayer a named taxpayers b c and d as the equal beneficiaries of his ira x taxpayers b and c are taxpayer a’s children taxpayer d whose date of birth was date is older than either taxpayer b or taxpayer c taxpayer c as the requestor of this letter_ruling was alive as of the date her request was received by the internal_revenue_service taxpayer c’s date of birth was date during month taxpayer c arranged for her pro-rata interest in taxpayer a’s ira x to be separated from the interests of taxpayers b and d and to be maintained as a separate ira in the name of taxpayer a for the benefit of taxpayer c said division and segregation occurred during month and month since the date of separation the ira maintained for the benefit of taxpayer c has had its gains losses contributions and forfeitures to the extent applicable allocated without regard to the allocations made to any ira s set up and maintained for the benefit of taxpayers b and d furthermore any expenses associated with the maintenance of the ira benefiting taxpayer c have been debited against said ira without regard to any ira s maintained for the benefit of taxpayers b and d based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a timely selected three individuals taxpayers b c and d as the beneficiaries of his ira x that taxpayer c may be treated as the designated_beneficiary of the portion of taxpayer a’s ira x which is now being maintained in the name of taxpayer a for the benefit of taxpayer c page that with respect to calendar years beginning with calendar_year minimum required distributions from the ira set up in taxpayer a’s name for the benefit of taxpayer c may be based on the final regulations published in the federal_register on date and in the internal_revenue_bulletin on date that with respect to calendar years beginning with the calendar_year minimum required distributions from the ira set up in taxpayer a’s name for the benefit of taxpayer c may be based on the single life expectancy table found in the final regulations at sec_1_401_a_9_-9 question and answer-1 and that with respect to calendar_year and subsequent calendar years the required_minimum_distribution s that must be paid to taxpayer c from the ira set up and maintained in the name of taxpayer a for taxpayer c’s benefit may be based on her remaining life expectancy of years reduced by one for each calendar_year subsequent to the determination of is arrived at by determining the life expectancy of taxpayer c during calendar_year the calendar_year following the calendar_year of taxpayer a’s death and reducing said life expectancy by one for each subsequent year with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 provides that with respect to an employee plan participant who dies after distributions have begun in accordance with subparagraph a ii after his page required_beginning_date as that term is defined in code sec_401 distributions of the remaining portion of that employee’s interest under a plan must be made at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death sec_401 of the code defines the term designated_beneficiary as any individual designated as a beneficiary by the employee on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also lr b date the preamble to the final regulations indicates in relevant part that the regulations apply for determining required minimum distributions for calendar years beginning on or after date however with respect to calendar_year distributions a taxpayer may rely upon the final regulations published during this letter_ruling is based on the final regulations sec_1_401_a_9_-2 of the final regulations question and answer-5 provides in relevant part that in order to satisfy the at least as rapidly rule_of code sec_401 under an individual_account_plan the rules of sec_1_401_a_9_-5 apply sec_1_401_a_9_-5 of the final regulations q a-5 a provides in general that if an employee dies on or after his required_beginning_date in order to satisfy the requirements of code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 is the longer of i the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with either paragraph c or paragraph c of this a-5 or ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of page death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 provides in general that if an employee has designated more than one beneficiary as of the applicable_date for determining the designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_1_401_a_9_-8 of the final regulations qs as-2 and provide the rules governing the establishment of separate_accounts for purposes of computing code sec_401 minimum required distributions q a-3 a provides in relevant part that a separate_account is a portion of an employee’s benefit determined by an acceptable separate_accounting including allocating investment gains and losses and contributions and forfeitures on a pro_rata basis in a reasonable and consistent manner between such portion and any other_benefits q a-2 a provides in relevant part that with respect to defined contribution plans a separate_account must be established no later than the last day of the year following the calendar_year of the employee’s death q a-2 a further provides that for purposes of code sec_401 the separate_account rules are effective for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death of the plan participant or ira holder if later code sec_408 provides that except as provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution page finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary in this case taxpayer a died during calendar_year as of the date of his death taxpayer a maintained ira x taxpayer a named taxpayers b c and d as equal beneficiaries of his ira x taxpayer c was alive as of the date of this ruling_request during the latter part of calendar_year and the first half of calendar_year taxpayer c segregated her interest in taxpayer a’s ira x from the interests of taxpayers b and d as noted above since the date of segregation taxpayer c’s interest in taxpayer a’s ira x has been maintained for the benefit of taxpayer c without regard to any ira s set up and maintained for the benefit of taxpayers b and d taxpayer c’s date of birth was date thus taxpayer b attained age during calendar_year the calendar_year following taxpayer a’s date of death the single life expectancy table found at sec_1_401_a_9_-9 of the new income_tax regulations q a-1 indicates that the remaining life expectancy for an individual age i sec_36 years reducing by two produces a life expectancy of the service has considered the facts of this case and based on the above concludes with respect to your ruling requests as follows that taxpayer a timely selected three individuals taxpayers b c and d as the beneficiaries of his ira x that taxpayer c may be treated as the designated_beneficiary of the portion of taxpayer a’s ira x which is now being maintained in the name of taxpayer a for the benefit of taxpayer c that with respect to calendar years beginning with calendar_year minimum required distributions from the ira set up in taxpayer a’s name for the benefit of taxpayer c may be based on the final regulations published in the federal_register on date and in the internal_revenue_bulletin on date that with respect to calendar years beginning with the calendar_year minimum required distributions from the ira set page up in taxpayer a’s name for the benefit of taxpayer c may be based on the single life expectancy table found in the final regulations at sec_1_401_a_9_-9 question and answer-1 and that with respect to calendar_year and subsequent calendar years the required_minimum_distribution s that must be paid to taxpayer c from the ira set up and maintained in the name of taxpayer a for taxpayer c’s benefit may be based on her remaining life expectancy of years reduced by one for each calendar_year subsequent to the determination of is arrived at by determining the life expectancy of taxpayer c during calendar_year the calendar_year following the calendar_year of taxpayer a’s death and reducing said life expectancy by one for each subsequent year this letter_ruling is based on the facts and representations contained herein furthermore it assumes that ira x and the ira set up and maintained in the name of taxpayer a for the benefit of taxpayer c either have met meet or will meet the requirements of code sec_408 at all times relevant thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative ree this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours moan rances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
